MEMORANDUM OPINION AND ORDER

SHADUR, Senior District Judge.
Paquito Moralez (“Moralez”) has filed a timely post-trial motion to be relieved from the consequences of his conviction following a short jury trial. Moralez asks alternatively for the entry of a judgment of acquittal or a new trial. For the reasons stated in this memorandum opinion and order, Moralez’ motion is denied in its entirety.
Moralez, a former employee of the United States Postal Service, was charged and convicted on two counts — one charging embezzlement from the mails in violation of 18 U.S.C. § 1709 (“Section 1709”) and the other charging the secreting, detaining or delaying of mail in violation of 18 U.S.C. § 1703 (“Section 1703”). Both counts stemmed from Moralez’ diversion of an envelope containing food stamps from the regular course of his mail handling duties — that envelope had been placed in the mails by law enforcement personnel as a test letter.
There was ample evidence from which a reasonable jury could determine that Mora-lez took the test letter for his own use when he removed it from the stream of mail that he was handling, put it in his pocket and left his work station — thus supporting a conviction under Section 1709. That evidence also amply supports a reasonable jury determination that he took the envelope for an unlawful purpose — a violation of Section 1703.
In sum, both aspects of the jury verdict satisfy the standard that Moralez’ motion acknowledges to be applicable to his effort to overturn his conviction — the standard stated in Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 2789, 61 L.Ed.2d 560 (1979):
Instead, the relevant question is whether, after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt.
Moralez’ motion is denied.